Case 1:17-cv-00099-JKB Document 384 Filed 02/23/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA, =
Plaintiff, *
v. * CIVIL NO. JKB-17-0099
BALTIMORE POLICE *
DEPARTMENT, et al.,
*
Defendants.

RK

SECOND AMENDED SCHEDULING ORDER
On December 2, 2020, this Court entered a Scheduling Order (ECF No. 360) setting dates
for public hearings and dates and topics for monthly conferences under the Fourth-Year
Monitoring Plan. The Court entered an Amended Scheduling Order (ECF No. 378) on February
2, 2021, which is hereby AMENDED as follows:
e The monthly progress report regarding stops, searches, and arrests and impartial
policing scheduled for June 17, 2021 is rescheduled for June 24, 2021.

All other dates and topics announced in the forgoing scheduling order remain unchanged.
DATED this e Z day of February, 2021.

BY THE COURT:

LODem hk 22a

Jame§ K. Bredar
Chief Judge
